NUMBER 13-20-00352-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


LESSLIE TRENELLE LAMAR
A/K/A LESSLIE LAMAR,                                                      Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 24th District Court
                        of Victoria County, Texas.


                        MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
             Memorandum Opinion by Justice Hinojosa
      Appellant Lesslie Trenelle Lamar a/k/a Lesslie Lamar filed a notice of appeal from

an order issued in trial court cause number 19-05-31530A in the 24th District Court of

Victoria County, Texas. The June 18, 2020 order subject to appeal denies appellant’s

motion to recuse the Honorable Eli Garza. On August 11, 2020, and again on November
25, 2020, the Clerk of this Court notified appellant that, based upon our review of the

filings, there was no final, appealable order. We requested appellant to correct this defect,

if possible, and notified appellant that the appeal would be subject to dismissal if the

defect was not corrected. See TEX. R. APP. P. 37.1. Appellant did not correct the defect

or otherwise respond to the Court’s directives.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 343 S.W.2d 446, 447 (1961); Skillern v. State, 355 S.W.3d 262, 266 (Tex. App.—

Houston [1st Dist.] 2011, pet. ref’d); Saliba v. State, 45 S.W.3d 329, 329 (Tex. App.—

Dallas 2001, no pet.); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth

1996, no pet.). Exceptions to this general rule include: (1) certain appeals while on

deferred adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex.

Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond, TEX. R. APP. P.

31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from the denial of habeas

corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.);

McKown, 915 S.W.2d at 161. See generally Saliba, 45 S.W.3d at 329; Bridle v. State, 16

S.W.3d 906, 908 n.1 (Tex. App.—Fort Worth 2000, no pet.). As applicable to this case,

an order denying a motion to recuse may be reviewed only on appeal from the final

judgment. See Green v. State, 374 S.W.3d 434, 445 (Tex. Crim. App. 2012); see also De

Leon v. Aguilar, 127 S.W.3d 1, 5 (Tex. Crim. App. 2004) (“The procedures for recusal of

judges set out in Rule 18a of the Texas Rules of Civil Procedure apply in criminal cases.”).

       The Court, having examined and fully considered the notice of appeal, the record,

and the applicable law, is of the opinion that we lack jurisdiction over the appeal.




                                             2
Accordingly, we deny appellant’s motion for extension of time to file his brief and we

dismiss this appeal for lack of jurisdiction.


                                                           LETICIA HINOJOSA
                                                           Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
4th day of February, 2021.




                                                3